COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER DENYING MOTION FOR EXTENSION OF TIME

Appellate case name:        The State of Texas v. SignAd Ltd., f/k/a SignAd, Inc.

Appellate case number:      01-20-00715-CV

Trial court case number:    18CV-5774

Trial court:                County Court at Law of Austin County

      Appellee SignAd Ltd.’s deadline for filing a motion for rehearing was September
2, 2022. SignAd timely filed a motion for rehearing, which the court denied on
September 15, 2022.

       SignAd has since moved for an extension of time in which to file a motion for en
banc reconsideration, requesting that we grant an extension from the ostensible deadline
of September 30, 2022 until October 14, 2022. But any motion for en banc
reconsideration was due on September 2, 2022. See TEX. R. APP. P. 49.5 (motion seeking
en banc reconsideration “must be filed within the time prescribed by Rule 49.1 for filing
a motion for rehearing”); see also TEX. R. APP. P. 49.1 (motion for rehearing “may be
filed within 15 days after the court of appeals’ judgment or order is rendered”). And
SignAd has offered no explanation as to why it failed to seek en banc reconsideration by
the September 2, 2022 deadline.

       SignAd’s motion is therefore DENIED as untimely.

Justice’s signature: /s/ Gordon Goodman
                    Acting for the Court

Panel consists of Justices Kelly, Goodman, and Guerra.

Date: September 29, 2022